Citation Nr: 0214249	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  99-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for a duodenal 
ulcer.

2.  Entitlement to an increased evaluation for 
hyperthyroidism with secondary hypothyroidism, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel



INTRODUCTION

The appellant served on active duty from December 1968 to 
December 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in February 2001 
when it was remanded for additional development.

The issue of entitlement to an increased evaluation for 
hyperthyroidism with secondary hypothyroidism, currently 
evaluated as 30 percent disabling, will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service-connected duodenal ulcer is not 
manifested by current symptoms.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the appellant's 
service-connected duodenal ulcer have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.114, Diagnostic Code 7305 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At a July 1999 VA thyroid and parathyroid examination, the 
appellant reported a history of a duodenal ulcer while in 
service.  He had no current abdominal pain but complained of 
occasional "heartburn" occurring postprandially.  He did 
complain of flatus.  He burped and released flatus 
frequently.  Abdominal examination was negative.  Diagnoses 
included peptic ulcer disease, in remission; gastric reflux 
on upper gastrointestinal series; and obesity.

In his November 1999 substantive appeal, the appellant stated 
that he had mild occurrences of acid in the intestines, which 
caused a "sour stomach."  He explained that the instances 
were rare, but frequent enough that he could recall them.  He 
treated his symptoms with other-the-counter medications.  His 
symptoms included flatulence, gas, heartburn, and acid 
indigestion.

At a July 2001 VA stomach, duodenum, and peritoneal adhesions 
examination, the examiner reviewed the appellant's claims 
folder.  An upper gastrointestinal (GI) series in March 1970 
showed a minimally deformed duodenal bulb, and there was a 
question of a very small superficial ulcer.  Another upper GI 
series later that month was within normal limits.  An upper 
gastrointestinal series performed as a part of a VA 
examination in September 1973 was normal.  A VA upper GI 
series in July 1999 showed only gastric reflux and no ulcer.  
The appellant reported that he had been diagnosed with an 
ulcer in service.  He was advised about foods to avoid.  His 
stomach became "all right."  He had no vomiting, although 
he occasionally felt queasy.  He had no history of 
hematemesis or melena.  He had occasional heartburn, 
approximately once per month in the evening.  He took Alka-
Seltzer or Maalox.  He also had much gas with belching and 
flatulence.  He had no circulatory disturbances or 
hypoglycemic reactions.  He tended to be constipated with 
hard stool.  He tried to eat foods such as raisins.  Except 
for the belching and flatulence, he had no particular 
abdominal colic or pain.  The appellant appeared to be 
massively obese as if he had had slow weight gain over the 
decades.  The color of the skin and mucous membranes was 
normal.  There was nothing to suggest anemia.  Abdominal 
examination revealed a grossly obese abdominal area and wall.  
There was no tenderness, no masses, and no organs were 
palpable.  A duodenal ulcer was not found on upper GI series.  
The diagnoses included duodenal ulcer in 1970, resolved in 
1970, and gastroesophageal reflux.  

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); see also 66 Fed. Reg. 45,620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.  

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a December 2001 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claim, specifically the evidence required for higher 
disability ratings for a duodenal ulcer.  A January 9, 2002 
letter from the RO informed the appellant that it would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the SSOC 
and the January 2002 letter informed the appellant of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

As for VA's duty to assist a veteran, the appellant has not 
identified any treatment records that have not been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  As for VA's duty to obtain any 
medical examinations, that was fulfilled by providing VA 
examinations to the appellant in July 1999 and July 2001.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the February 
2001 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  Having determined that the duties to 
inform and assist the appellant have been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

The appellant's service-connected duodenal ulcer is rated as 
noncompensably disabling under Diagnostic Code 7305.  A 10 
percent rating is warranted for a mild duodenal ulcer with 
recurring symptoms once or twice yearly.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2001).  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirement for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2001).  

On VA examination in July 1999 and July 2001, the appellant 
did not show symptoms from duodenal ulcer.  Upper GI series 
showed gastric reflux, but did not show a duodenal ulcer.  As 
such, the preponderance of the evidence is against a 
compensable rating for the appellant's service-connected 
duodenal ulcer.


ORDER

Entitlement to a compensable evaluation for a duodenal ulcer 
is denied.


REMAND

In July 2002, the appellant underwent a VA examination to 
determine whether symptoms were related to his thyroid 
disorder.  Although this evidence is relevant to the 
appellant's claim of entitlement to an increased evaluation 
for hyperthyroidism with secondary hypothyroidism, currently 
evaluated as 30 percent disabling, the RO did not issue a 
Supplement Statement of the Case.  See 38 C.F.R. § 19.37(a) 
(2002).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence, including the report of the July 
2002 VA examination of the appellant, and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 



